Citation Nr: 1028552	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetic 
retinopathy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), 
in which the benefit sought on appeal was denied. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a higher evaluation than 20 percent for his 
diabetic retinopathy. Unfortunately, a remand is required in this 
case.  Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded every 
possible consideration.

When the RO adjudicated the Veteran claims in the April 2007 
rating decision and again in an April 2008 statement of the case 
(SOC), it determined the severity of the Veteran's diabetic 
retinopathy warranted a 20 percent evaluation under Diagnostic 
Code 6080 based on numeric field of vision findings.  A thorough 
review of the claims folder does not show any recent field of 
vision findings currently associated with the claims folder.  It 
is noted that when the Veteran's claim was readjudicated in later 
supplemental statement of cases (SSOCs), the RO only used the 
visual acuity findings contained in the record.  However, the 
Veteran contended that his vision is worse

Remand is necessary to obtain current field vision findings.  The 
Veteran should be afforded a new VA examination to determine the 
severity of his diabetic retinopathy.  The examination should 
contain both visual acuity and field vision examinations, and 
those respective findings should be recorded in the examination 
report. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran submit any recent visual field 
testing by his private doctor.  Such records 
should then be associated with the claims 
folder. 

2.  The Veteran should be scheduled for a VA 
examination with a licensed optometrists and 
ophthalmologists.  The examiner should 
determine the nature and severity of the 
Veteran's diabetic retinopathy.  The claims 
file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.  All diagnostic testing or 
evaluation deemed necessary, including visual 
field and visual acuity testing, should be 
performed and the results recorded. 

Visual acuity should be reported with and 
without correction for distance and near, as 
determined using Snellen's test type or its 
equivalent.  The examiner should note, for 
each eye, whether the Veteran experiences any 
scotoma or other loss of visual field due to 
service-connected disability. Visual field 
testing should be done, and findings should 
be made as required by regulation, including 
results in the eight principal meridians, 
with any necessary adjustments for any 
scotoma.  At least two recordings should be 
made.  Results must be recorded on a standard 
Goldmann chart, which must be included with 
the examination report.  

If the results are not deemed reliable, the 
examiner should provide an estimate as to 
actual extent of contraction from normal for 
each principal meridian, in degrees. 

3.  If the benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations and affords them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


